DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 2/25/22. Pending claims 27-46 has been cancelled. Claims 47-58 have been newly added. Applicant has indicated that claims 47-52, 57 and 58 read on the elected invention. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 2/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
4. The rejection of claim(s) 27, 28, 34, 35 and 40-42 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Hong et al. (WO2011/075605) is withdrawn because Applicants have cancelled the pending claims. In addition, Applicants have amended the claims to recite SEQ ID NO: 1 which is not found in the prior art.
5. The rejection of claims 28 and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because Applicants have cancelled the pending claims. In addition, Applicants have amended the claims, as such the Office will address the pending claims below.
Claim Rejections - 35 USC § 112 (new rejection)
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6a. Claims 47-52, 57 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
The specification discloses amino acid and DNA and polypeptide sequences of IFNλ1 in Figure18 [Table 1, 0032]. However, the specification does not disclose the fragments of SEQ ID NO: 1. The specification fails to disclose fragment of SEQ ID NO:1 having 50-150 amino acids. There are no structures disclosed that will confer the function desired. This meets the written description provisions of 35 USC 112, (a) or first paragraph. However, the specification does not disclose fragments of SEQ ID NO: 1 or fragment of SEQ ID NO:1 having 50-150 amino acids. The specification does not provide written description to support the genus encompassed by the instant claim. 
There is no structure/function correlation such that one would reasonably understand how the structure correlates to the function. What is the structure of the moiety required for treating fibrosis? There is no structure/function correlation in the specification as originally filed such that the examiner could make any reasonable determination as to the structure of the claimed moiety to treat fibrotic diseases.  These questions pose a prima facie problem of lack of descriptive support for the fragments to be administered in the claimed method.
The art teaches that even if an active, binding site, or conserved domain were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active, binding site or conserved domain must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore a single substitution of an amino acid residue is often sufficient to destroy the activity of a protein (Kolchanov, 1988, Journal of Molecular Evolution, Volume 27, pages 154-162; Pasquo, 2012, PLoS ONE, Volume 7, Issue 2, e32555, of record).  
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  In the instant case, the examiner could not identify any examples covering the full scope of the claim language, as written.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Therefore, only polypeptide sequences of IFNλ1 in Figure18 [0032], but not the full breadth of the claims meets the written description provision of 35 USC 112, (a) or first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variant. As a result, it does not appear that the inventors were in possession of various interferon lambda variant polypeptides set forth in claims 47-52, 57 and 58. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Applicants are directed to the Revised Interim Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register, Vol. 64, No. 244, pages 71427-71440, Tuesday December 21, 1999. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 

Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7a. Claims 47-53, 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Blatt et al., (PGPub No. 20070258946) in view of Sheppard et al. (PGPub No. 20110243888) and Hong et al. (WO2011/075605, of record).
The reference (Blatt et al.) teaches the treatment of liver fibrosis by administering Type III interferon receptor agonist [0081]. It is disclosed that Type III interferon agonists include an IL-28b polypeptide; and IL-28a polypeptide; and IL-29 polypeptide [0196]. This partially meets the limitation of claim 47. Blatt et al., reference teaches that the polypeptides may be pegylated [0199]. This partially meets the limitation of claim 48. The reference discloses that Type III interferon receptor agonist stimulates immune cell  mediated destruction of virus-infected cells [0039]. Further, the specification of the instant invention indicates that IFN-λ1 and IL-29 are the same (see Table 1).  
Sheppard et al., reference teaches SEQ ID NO:2 (IL-29), which is identical to SEQ ID NO:1 of the instant invention [0033, see comparison below]. 
RESULT 3
US-13-129-042-2
; Sequence 2, Application US/13129042
; Publication No. US20110243888A1
; GENERAL INFORMATION
;  APPLICANT: ZymoGenetics, LLC
;  APPLICANT:Bristol-Myers Squibb Company
;  TITLE OF INVENTION: IL-29 MUTANTS AND USES THEREOF
;  FILE REFERENCE: 08-16PC
;  CURRENT APPLICATION NUMBER: US/13/129,042
;  CURRENT FILING DATE: 2011-05-12
;  PRIOR APPLICATION NUMBER: US 61/116,589
;  PRIOR FILING DATE: 2008-11-20
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 181
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-129-042-2

  Query Match             100.0%;  Score 955;  DB 10;  Length 181;
  Best Local Similarity   100.0%;  
  Matches  181;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GPVPTSKPTTTGKGCHIGRFKSLSPQELASFKKARDALEESLKLKNWSCSSPVFPGNWDL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GPVPTSKPTTTGKGCHIGRFKSLSPQELASFKKARDALEESLKLKNWSCSSPVFPGNWDL 60

Qy         61 RLLQVRERPVALEAELALTLKVLEAAAGPALEDVLDQPLHTLHHILSQLQACIQPQPTAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RLLQVRERPVALEAELALTLKVLEAAAGPALEDVLDQPLHTLHHILSQLQACIQPQPTAG 120

Qy        121 PRPRGRLHHWLHRLQEAPKKESAGCLEASVTFNLFRLLTRDLKYVADGNLCLRTSTHPES 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PRPRGRLHHWLHRLQEAPKKESAGCLEASVTFNLFRLLTRDLKYVADGNLCLRTSTHPES 180

Qy        181 T 181
              |
Db        181 T 181

	In addition, reference discloses that Fc portion of the human IgG molecule can be fused to a polypeptide of the present invention [0038]. This meets the limitation of claims 49 and 50. The polypeptide of the invention can be used to treat diseases of the immune system [0132, 0137].
	Hong et al.  reference teaches administering therapeutically effective amount interferon to treat fibrotic disorders including renal fibrosis, lung fibrosis, pulmonary fibrosis [0182]. Meets partially the limitation of claim 47. Hong et al teaches that interferon includes IFN-λ1 [0085, 0086]. The reference teaches various fragments including 50-150 amino acids [0053]. This meet the limitation claim 51. The reference discloses that further administering anti-fibrotic agents along with interferons [0182]. This meets the limitation of claims 57 and 58. Renal fibrosis and other fibrotic conditions are disclosed [0183].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify the teachings of Blatt et al. with those of Sheppard et al., and Hong et al. to arrive at a method to treat fibrosis including kidney (renal) by administering interferon λ1 of SEQ ID NO: 1 (claims 47 and 52). An artisan would have been motivated to combine teachings of the prior art to arrive at a method of treating fibrosis including renal fibrosis because Blatt et al. reference teaches the treating of fibrosis (liver) by administering Type III interferon agonists- which include an IL-28b polypeptide; and IL-28a polypeptide; and IL-29 polypeptide. Further, there is reasonable expectation of success because Hong et al. reference teaches administering therapeutically effective amounts of interferon to treat fibrotic disorders including renal fibrosis, lung fibrosis, pulmonary fibrosis. In addition, Sheppard et al., disclosed SEQ ID NO: 1 (IL-29). 
Therefore, one of skilled in the art would use interferon λ-1 to treat renal fibrosis with a reasonable expectation of success. Therefore, claims 47-52, 57 and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blatt et al., (PGPub No. 20070258946) in view of Sheppard et al. (PGPub No. 20110243888) and Hong et al. (WO2011/075605).



Election/Restrictions

The species requirement (09/10/2020) between renal (kidney) fibrosis, lung fibrosis, and liver fibrosis is withdrawn.


Conclusion
	8. No claims are allowed.
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645